DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11, 13 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0232395) in view of Shahparnia et al. (US 2016/0162102).
	In regard to claims 1 and 12, Han et al. teach a system for biometric sensing, comprising: a sensor comprising a pixel matrix having two or more pixel arrays as separate segments logically divided in the pixel matrix (fig. 3 elements FS1, FS2 and FS3); a plurality of application-specific intergrade circuits (ASICs) coupled to the sensor, wherein each ASIC is configured to capture image data of a biometric pattern of an object measured by at least one pixel array (FT_IC1-FT_IC3), and each pixel array is configured to be independently driven and scanned by one or more of the plurality of the ASICs (paragraph 52) but does not teach a microcontroller unit (MCU) coupled to the plurality of ASICs and comprising one or more processor and at least one tangible, non-transitory machine readable medium encoded with one or more programs configured to process the image data and/or control operation of the system.
	Shahparnia et al. teach a microcontroller unit (MCU) coupled to the plurality of ASICs and comprising one or more processor and at least one tangible, non-transitory machine readable medium encoded with one or more programs configured to process the image data and/or control operation of the system (see host processor 228).
	The two are analogous art because they both deal with the same field of invention of input devices.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Han et al. with the host processor of Shahparnia et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Han et al. with the host processor of Shahparnia et al. because the host processor would allow for the coordination of all the components on the device.
In regard to claim 2, Han et al. teach wherein the pixel matrix comprises from 2 to about 12 pixel arrays (fig. 3, 3 arrays. See also fig. 2 of Shahparnia et al. which defines each crossing point of the electrodes as a pixel).
In regard to claim 3, Han et al. teach wherein the plurality of ASICs and the sensor are disposed together within a biometric sensing device (fig. 3).
In regard to claim 4, Han et al. teach a plurality of supporting circuits, wherein each pixel array is connected with at least one supporting circuit (FPC fig. 3).
In regard to claim 5, Han et al. and Shahparnia et al. teach all the elements of claim 5 except a plurality of switches.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Han et al. and Shahparnia et al. with switches. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Han et al. with the coarse and fine scanning of Shahparnia et al. because Han et al. and Shahparnia et al. with switches because the use of switches in scanning circuits is old and well known. One of ordinary skill in the art would recognize the use of switches in a scanning device would be effective, cheap and easy to implement.
In regard to claim 6, Han et al. teach wherein each pixel array comprises a plurality of pixels arranged in a plurality of rows and a plurality of columns (fig. 3).
In regard to claim 11, Shahparnia et al. teach detecting a presence of an object having a biometric pattern on the sensor (paragraph 71 and fig. 7); performing a coarse scan by scanning a fraction of pixels in a pixel array to determine a contact boundary between the object and the sensor (paragraph 74, determine touch position); and performing a detailed scan selectively within the contact boundary to provide the image data of the biometric pattern (paragraph 79).
The two are analogous art because they both deal with the same field of invention of input devices.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Han et al. with the coarse and fine scanning of Shahparnia et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Han et al. with the coarse and fine scanning of Shahparnia et al. because it would reduce power consumption.
In regard to claim 13, Han et al. teach wherein the sensor is a fingerprint sensor, the object is a finger, and the biometric pattern is a fingerprint (paragraph 3).
In regard to claim 19, Shahparnia et al. teach a microcontroller unit (MCU) coupled to the plurality of ASICs and comprising one or more processor and at least one tangible, non-transitory machine readable medium encoded with one or more programs configured to process the image data and/or control operation of the system (see host processor 228).
In regard to claim 20, Han et al. teach a method of using a device or a system comprising a sensor comprising a pixel matrix having two or more pixel arrays as separate segments logically divided in the pixel matrix (fig. 3) but does not teach detecting a presence of an object having a biometric pattern on the sensor; performing a coarse scan by scanning a fraction of pixels in a pixel array to determine a contact boundary between the object and the sensor; and performing a detailed scan selectively within the contact boundary to provide image data of the biometric pattern.
Shahparnia et al. teach detecting a presence of an object having a biometric pattern on the sensor (paragraph 71); performing a coarse scan by scanning a fraction of pixels in a pixel array to determine a contact boundary between the object and the sensor (paragraph 74); and performing a detailed scan selectively within the contact boundary to provide image data of the biometric pattern (paragraph 79).
In regard to claim 21, Han et al. teach wherein the sensor is a fingerprint sensor, the object includes at least one finger, and the biometric pattern is a fingerprint (paragraph 3).
Claim(s) 7-10, 14, 16, 22-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Shahparnia et al. further considered with Dinh (US 2006/0217915),
In regard to claim 7, Han et al. and Shahparnia et al. teach all the elements of claim 7 except wherein each pixel array comprises thermal sensing pixels and is configured to operate based on the active thermal sensing principle, in which a power heat pulse is applied to each pixel array and a response corresponding to a biometric pattern is measured.
Dinh teaches wherein each pixel array comprises thermal sensing pixels and is configured to operate based on the active thermal sensing principle, in which a power heat pulse is applied to each pixel array and a response corresponding to a biometric pattern is measured (paragraph 34).
The three are analogous art because they all deal with the same field of invention of input devices.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Han et al. and Shahparnia et al. with the thermal sensing of Dinh. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Han et al. and Shahparnia et al. with the thermal sensing of Dinh because the sensor of Dinh can be made compact and flexible with simple and cheap production.
In regard to claim 8, Dinh teaches wherein a pixel in each pixel array comprises one or more diodes connected in series between a pixel row line and a pixel column line (fig. 1).
In regard to claims 9 and 15, Han et al. teach a capacitive sensing grid comprising capacitive sensing nodes distributed in each pixel array (fig. 3 and paragraph 14. See also fig. 7 of Dinh which teaches using both thermal and capacitive sensing).
In regard to claim 10, Han et al. teach an auxiliary circuit in a respective ASIC or in the MCU or outside the respective ASIC or the MCU as an independent integrated circuit, wherein the capacitive sensing grid is connected with the auxiliary circuit (FPC in fig. 3).
In regard to claim 14, Dinh teaches wherein each pixel array comprises a plurality of pixels arranged in a plurality of rows and a plurality of columns, and the plurality of pixels comprise thermal sensing pixels (fig. 6).
In regard to claims 16 and 27, Shanparnia et al. teach wherein the capacitive sensing nodes are mutual capacitance sensing nodes or self-capacitance sensing nodes (paragraph 47).
In regard to claim 22, Dinh teaches wherein each pixel array comprises a plurality of pixels arranged in a plurality of rows and a plurality of columns, the plurality of pixels comprise thermal sensing pixels, and each pixel array further comprises a capacitive sensing grid having capacitive sensing nodes distributed in each pixel array (figs. 6 and 7).
In regard to claim 23, Dinh teaches wherein the presence of an object on the sensor is detected through the thermal sensing pixels or the capacitive sensing nodes (paragraph 60).
In regard to claim 24, Shahparnia et al. teach coarse and detailed scan (paragraphs 71, 74 and 79). 
Dinh teaches thermal sensing (fig. 7).
Claim(s) 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Shahparnia et al. further considered with Dinh and Liu et al. (US 2021/0365169).
In regard to claims 17 and 28, Han et al., Shanparnia et al. and Dinh teach all the elements of claim 28 except wherein the self-capacitance sensing nodes are passive-matrix addressed, or active-matrix addressed by an array of thin film transistors; and the mutual capacitance sensing nodes are configured to be passive-matrix addressed.
Liu et al. teach wherein the self-capacitance sensing nodes are passive-matrix addressed, or active-matrix addressed by an array of thin film transistors (fig. 6 and paragraph 56); and the mutual capacitance sensing nodes are configured to be passive-matrix addressed.
The four are analogous art because they all deal with the same field of invention of input devices.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Han et al., Shahparnia et al. and Dinh with the active matrix of Liu et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Han et al., Shahparnia et al. and Dinh with the active matrix of Liu et al. because the active matrix would improve detection accuracy and speed.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Shahparnia et al. further considered with Dinh and Cok (US 2017/0010706).
In regard to claim 18, Han et al., Shanparnia et al. and Dinh teach all the elements of claim 18 except wherein the mutual capacitance sensing nodes are configured to be passive-matrix addressed.
Cok teaches wherein the mutual capacitance sensing nodes are configured to be passive-matrix addressed (paragraph 6, control scheme similar to passive-matrix control used for small displays).
The four are analogous art because they all deal with the same field of invention of input devices.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Han et al., Shahparnia et al. and Dinh with the passive matrix of Cok. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Han et al., Shahparnia et al. and Dinh with the passive matrix of Cok because the passive matrix addressing would reduce circuit complexity.
Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Shahparnia et al. further considered with Dinh and Kumar Agrawal et al. (US 11302112).
In regard to claim 25, Han et al., Shanparnia et al. and Dinh teach all the elements of claim 25 except dynamically tracking rolling motion and location of the object through a capacitive scan using the capacitive sensing nodes.
Kumar Agrawal et al. teach dynamically tracking rolling motion and location of the object through a capacitive scan using the capacitive sensing nodes (column 20 lines 45-49).
The four are analogous art because they all deal with the same field of invention of input devices.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Han et al., Shahparnia et al. and Dinh with the movement sensing of Kumar Agrawal et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Han et al., Shahparnia et al. and Dinh with the movement sensing of Kumar Agrawal et al. because it would ensure complete coverage of the fingerprint.
	In regard to claim 26, Dinh teaches combining biometric images of the object captured through thermal scans during the rolling motion of the object to provide a complete biometric pattern using the MCU (paragraph 34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623